

116 HR 3057 IH: Immediate Coverage for Former Foster Youth Act
U.S. House of Representatives
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3057IN THE HOUSE OF REPRESENTATIVESJune 3, 2019Ms. Bass introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the SUPPORT for Patients and Communities Act to provide for immediate eligibility for
			 former foster youth under Medicaid.
	
 1.Short titleThis Act may be cited as the Immediate Coverage for Former Foster Youth Act. 2.Providing for immediate Medicaid eligibility for former foster youthSection 1002(a)(2) of the SUPPORT for Patients and Communities Act (Public Law 115–271) is amended by striking January 1, 2023 and inserting the date of enactment of the Immediate Coverage for Former Foster Youth Act.
		